This is the second appeal in this case. 204 Ala. 112,86 So. 8. The report of the former appeal discloses considerable division among the justices as to the legal questions involved.
A majority of the court held that the contract was substantially executed in compliance with section 1183 of the Code of 1907, and was not therefore controlled by the case of the City of Mobile v. Mobile Electric Co., 203 Ala. 574,84 So. 816.
It was also held by SOMERVILLE, GARDNER, and THOMAS, JJ., that the facts did not render the transaction repugnant to section 225 of the Constitution. The other justices did not concur specifically as to this point, but none of them, except McCLELLAN, J., expressed themselves as to the holding of the three above-mentioned justices, as they placed their conclusion upon different lines, and proceeded upon the theory, or assumption, that said section 225 of the Constitution had not been violated. A majority of the court now hold that the opinion of THOMAS, J., on this point is sound, and that the sale contract did not violate the Constitution, and which said view was taken by the trial court in the rendition of the present decree.
A majority held upon former appeal and now hold, that the complaint has an equitable lien, with the right to enforce the same in the manner and form as pursued by complainant and as held by the trial court, while ANDERSON, C. J., McCLELLAN and BROWN, JJ., thought that the complainant's remedy was at law. The equity of the bill having been settled upon former appeal there was sufficient evidence to support the present decree of the trial court, who saw and heard the witnesses, or some of them, and the conclusion, not being plainly contrary to the great weight of the evidence, will not be disturbed by this court.
The insistence that the trial court was bound by the decree as dictated to the stenographer, and had no right to correct, revise, or reform the same before signing, is without merit.
It results that the decree of the circuit court must be affirmed.
Affirmed.
SAYRE, SOMERVILLE, GARDNER, and THOMAS, JJ., concur.
ANDERSON, C. J., and McCLELLAN, J., dissent.
MILLER, J., not sitting.